Filed 1/8/16 P. v. Dunning CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A140788
v.
LOGAN KEITH DUNNING,                                                 (Sonoma County
                                                                     Super. Ct. No. SCR617245 &
         Defendant and Appellant.                                    SCR620250)




         Pursuant to a negotiated plea agreement, appellant Logan Keith Dunning entered a
plea of no contest to the attempted murder (Pen. Code, §§ 664/187, subd. (a)), and great
bodily injury enhancement (Pen. Code, § 12022.7) of Austin Ridge, and arson of property
(Pen. Code, § 451, subd. (d)). He was sentenced on November 14, 2013, in accordance
with the plea agreement.
         Appellant has filed an opening brief raising no issues and asking this Court for an
independent review of the record. Appellant was informed by appellant’s counsel of the
opportunity to file a supplemental brief, but has not filed one.
         On the evening of April 24, 2012, the victim, Mr. Ridge, left the Olde Sonoma Bar
after drinking with friends. He left on his tricycle which he used because he had suffered
a previous traumatic brain injury. He was found by police in the middle of the street
bleeding profusely. The right side of his face was extremely swollen. He had puncture




                                                             1
wounds on his back, arm, and chest. The injuries were consistent with being stabbed. He
had a blood alcohol level of .08. He could not remember what happened.
       Appellant’s grandmother lived in the neighborhood of the attack, and police, in
conducting a probation search, found a knife in a pizza box set out for trash collection
and blood on a bath mat and on appellant’s jeans. The crime lab determined that the
victim’s blood was on the bath mat. In a statement at the probation department, appellant
claimed that Ridge “swung” a knife at appellant; that appellant disarmed Ridge; and in
doing so stuck Ridge in the “abdomen.”
       With regard to the other counts, neighbors saw appellant in the neighborhood on
April 1, 2012, attempting to open car doors. Clothing matching the witnesses’
descriptions were found at appellant’s home.
       Appellant was represented throughout the proceedings by counsel. His no contest
pleas were validly entered, after full advisement of rights and consequences. He received
the negotiated sentence of ten years for the attempted murder, and bodily injury
enhancement, and a concurrent term of three years for the arson conviction.
       Finding no error, the judgment is affirmed.




                                                 _________________________
                                                 REARDON, J.


We concur:


_________________________
RUVOLO, P. J.


_________________________
RIVERA, J.




                                             2